              Case 8:20-bk-05340-RCT        Doc 3     Filed 07/14/20     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Tampa Division
                                  www.flmb.uscourts.gov

IN RE:                                                               Chapter 11

SPURLOWS ARCHERY PRO SHOP, LLC,                                      Case No.: 8:20-bk-05340

          Debtor.                               /

                    CHAPTER 11 CASE MANAGEMENT SUMMARY

         COMES NOW SPURLOWS ARCHERY PRO SHOP, LLC, (the “Debtor”) by and through

its undersigned attorney, and files this its Chapter 11 Case Management Summary, pursuant to Local

Rule 2081-1(b), as follows:


         1.    Order for Relief:

               On July 13, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition under
               Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).
               Accordingly, pursuant to Bankruptcy Code §§1107(a) and 1108, the Debtor is
               operating its business and managing its affairs as a Debtor-in-possession.


         2.    Related Case(s):

                Name(s)                             Case Number(s)        Date of Filing
                Spurlow's Outdoor Outfitters,       8:16-bk-5463-RCT        6/24/2016
                LLC


         3.    Description of Debtor’s business:

               The Debtor was incorporated on July 19, 2012. However, the Debtor was
               administratively dissolved and remained dormant for a several years until it was
               reinstated on April 26, 2018. The Debtor is currently engaged in the ownership and
               operation of an archery pro shop in Bartow, Florida. The Debtor is one of the largest
               dealers for Hoyt Archery products in the southeastern United States.


         4.    Locations of Debtor’s operations and whether leased or owned:

               As of the Petition Date, the Debtor’s principal, David A. Brimlow, manages the
               Debtor from its premises located at 1264 N Broadway Avenue, Bartow, Florida,
               which is subject to a Lease by Bartow Leasing. The Debtor intends to reject its lease
               and relocate to Winter Haven, Florida.

                                                -1-
     Case 8:20-bk-05340-RCT         Doc 3       Filed 07/14/20     Page 2 of 5



5.    Reasons for filing Chapter 11:

      The Debtor’s affiliate, Spurlow’s Outdoors Outfitters, LLC (“Outfitters”) was unable
      to pay its sales tax obligations as they came due after confirmation of its Chapter 11
      bankruptcy. Ultimately, the Debtor’s principal, David Brimlow, reinstated the
      Debtor and essentially shifted Outfitters operations to the Debtor. The Debtor was
      still concerned with its liability to the Florida Department of Revenue, and also
      desired to reject its lease with its current landlord. To accomplish these goals, the
      Debtor filed for protection under Sub Chapter V of Chapter 11. For purposes of the
      instant bankruptcy, the Debtor is conceding that it is the successor of Outfitters and
      treating Outfitters’ debt as if it was the Debtor’s own.


6.    List of officers and directors, if applicable, and their salaries and benefits at the
      time of filing and during one (1) year prior to filing:

              Name                      Title           Interest       Compensation
       David A. Brimlow               MGRM               100%          Approximately
                                                                     $20,000.00 in cash
                                                                      and $9,600.00 in
                                                                      vehicle payments


7.    Debtor’s annual gross revenues:

       2020 (Estimated YTD - Gross receipts or sales)                       $85,000.00
       2019 (Gross receipts or sales)                                      $240,069.00
       2018 (Gross receipts or sales)                                      $306,461.00


8.    Amounts owed to various classes of creditors:

      a.     Obligations owed to priority such as governmental creditors for taxes or
             individuals for wages:

                               Identity                            amounts owed
               Department of Revenue (Outfitters)                            $77,937.16
               Department of Revenue                                          $9,000.00
               Internal Revenue Service (Outfitters)                         $14,040.00
               Internal Revenue Service                                    None known
               Polk County Tax Collector (Outfitters)                      None known
               Polk County Tax Collector                                         $419.99


                                        -2-
     Case 8:20-bk-05340-RCT              Doc 3    Filed 07/14/20      Page 3 of 5




                                                   TOTAL                         $101,397.15

      b.          Identity, collateral, and amounts owed to secured creditors:

                              Identity                   Collateral         amounts owed
                   Global Factors LLC               Blanket Lien                  $30,000.00
                   Last Chance Funding, Inc.        Blanket Lien                  $14,000.00
                   Nanoflex Capital                 Blanket Lien                  $10,000.00
                   Vader Mountain Funding           Blanket Lien                    $7,662.00
                   U.S. Small Business              Blanket Lien                  $54,000.00
                   Administration
                                                               TOTAL             $115,662.00


      c.          Amount of unsecured claims:

                                      Identity                            amounts owed
                   Purchases; Credit; Services; Advertisement;                    $91,820.92
                   Loans; Deficiencies; Payment arrearages; etc.
                                                          TOTAL                   $91,820.92

9.    General description and approximate value of the Debtor’s current and fixed
      assets:

                                    Description                             Approx. Value

           Cash                                                                      $500.00
           PayPal account                                                             $11.16
           Security deposit with Bartow Leasing                                     $5,000.00
           Checking account@ MidfFlorida FCU                                        $4,800.00
           Inventory (Bows, Arrows, Quivers, Targets, Broadheads,                 $15,000.00
           Shirts, and other merchandise)
           2-Glass displays, 7-Metal shelves, Big Shot Range                        $2,600.00
           Targets, Refrigerator, Microwave, Desk, Taxidermy,
           8-Bar stools, Small Wood shelf, Round stand up shirt
           rack, Wood stand up shirt display shelves, Draw board,
           Fletcher, Filing cabinet, 3-Large wood shelves, Ladder,
           Small foldup table, 3-Picture frames, and Display shelf


                                          -3-
      Case 8:20-bk-05340-RCT          Doc 3     Filed 07/14/20     Page 4 of 5




            Printer, Laptop, POI system, 2-TVs, Security system,                 $3,700.00
            2-Sherlock x-press bow press, EZ press bow press,
            Easton arrow saw, 5-Fans, Shop tools, Chronograph,
            Paper turner, Light up open sign, and shop phones
            Lease of 1264 N. Broadway Avenue, Bartow, Florida                        $0.00
                                                            TOTAL              $31,611.16

10.    Number of employees and amount of wages owed as of Petition date:

       The Debtor has one employee, its principal David A. Brimlow. The Debtor intends
       to hire two part time employees once its busy season begins in August 2020. There
       were no past due wages as of the date of filing the Petition

11.    Status of Debtor’s payroll and sales tax obligations, if applicable:

       There were no pre-petition payroll taxes and/or unemployment compensation
       obligations due as of the date of filing the Petition. There were sales tax obligations
       as of the date of the petition.

12.    Anticipated emergency relief to be requested within fourteen (14) days from the
       petition date:
       1.        Motion to Use Cash Collateral
       2.        Applications to Fix Salary of Officer

13.    Anticipated strategic objectives:

       The Debtor’s goals are to (1) relocate from its current location; (2) implement a
       controlled repayment plan for its outstanding debts to the Florida Department of
       Revenue; and (3) restructure its secured debt.

RESPECTFULLY SUBMITTED, on this 14th day of July, 2020.


                                BUDDY D. FORD, P.A.,

                                 /s/ Jonathan A. Semach
                                Buddy D. Ford, Esquire (FBN: 0654711)
                                Email: Buddy@tampaesq.com
                                Jonathan A. Semach, Esquire (FBN: 0060071)
                                Email: Jonathan@tampaesq.com
                                Heather M. Reel, Esquire (FBN: 0100357)
                                Email: Heather@tampaesq.com
                                9301 West Hillsborough Avenue
                                Tampa, Florida 33615-3008
                                Telephone #: (813) 877-4669
                                Office Email: All@tampaesq.com
                                Attorney for Debtor


                                         -4-
            Case 8:20-bk-05340-RCT       Doc 3    Filed 07/14/20   Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 14th day of July, 2020, a true and correct copy of the
foregoing was sent by O CM/ECF Electronic Mail to:

       United States Trustee - TPA USTPRegion21.TP.ECF@USDOJ.GOV

and by O Regular U.S. Mail to:

       Spurlows Archery Pro Shop, LLC, 801 Laurel Circle, Bartow, FL 33830


                                     /s/ Jonathan A. Semach
                                    Jonathan A. Semach, Esquire (FBN: 0060071)
                                    Email: Jonathan@tampaesq.com




                                            -5-
